Name: Decision No 1/89 of the EEC-Sweden Joint Committee of 19 June 1989 amending Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: international trade;  Europe;  European construction;  foodstuff;  executive power and public service
 Date Published: 1989-09-27

 Avis juridique important|21989D0927(05)Decision No 1/89 of the EEC-Sweden Joint Committee of 19 June 1989 amending Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 278 , 27/09/1989 P. 0019 - 0020DECISION N ° 1/89 OF THE EEC-SWEDEN JOINT COMMITTEE of 19 June 1989 amending Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Kingdom of Sweden, signed in Brussels on 22 July 1972,Having regard to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, hereinafter referred to as 'Protocol 3', and in particular Article 28 thereof,Whereas the Joint Declaration annexed to Decision N ° 1/88 of the Joint Committee provides for a review of the changes made to the rules of origin following the introduction of the Harmonized System where the amendments result in a situation prejudicial to the interest of the sectors concerned; whereas it also provides for the substance of the rule of origin concerned to be restored as from 1 January 1988;Whereas the rule of origin concerning cereals other than maize (corn), in grain form, pre-cooked or otherwise prepared, which was established by Decision N ° 1/88 of the Joint Committee, should be amended to restore the substance of this rule as it was before the introduction of the Harmonized System,HAS DECIDED AS FOLLOWS:Article 1In Annex III to Protocol 3 to the Agreement betweenthe European Economic Community and the Kingdom of Sweden the wording of the entry relating to HS heading N ° 1904 is hereby replaced by that set out in the Annex to this Decision.Article 2This Decision shall enter into force on 1 January 1988.Done at Brussels, 19 June 1989.For the Joint CommitteeThe PresidentS. BRATTSTROEMANNEX >TABLE>